DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-24 are pending and under examination.
Priority
This application is claiming the benefit of prior-filed application No. 16/165,727 under 35 U.S.C. 120, 121, 365(c), or 386(c). Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Information Disclosure Statement
The information disclosure statements (IDS) submitted January 24, 2020, February 3, 3030, April 8, 2020, July 8, 2020, August 13, 2020, January 7, 2021, January 28, 2021 and March 29, 2021 comply with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Sequence Disclosure
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES
Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide 
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), and applicant has not filed a "Sequence Listing" as a PDF, the text file will serve as both the "Sequence Listing" required by 37 CFR 1.821(c) and the CRF required by 37 CFR 1.821(e), and the statement of identity under the "Legal Framework" is not required.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the "Sequence Listing" content of the PDF copy and the ASCII text file copy submitted via EFS-Web are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - This application contains sequence disclosures in accordance with the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR 1.821 - 1.825.
The sequence disclosure of the amino acid CJGGJC located in paragraph [0034] in the specification is not listed in the CFR. Required response – Applicant must provide:
A "Sequence Listing" part of the disclosure, as described above in any one of items 1) a), b), c), or d); as well as
An amendment specifically directing entry of the "Sequence Listing" part of the disclosure into the application; 
A statement that the "Sequence Listing" includes no new matter; and
A statement that indicates support for the amendment in the application, as filed, as required by 37 CFR 1.825 and the "Legal Framework." 
If the "Sequence Listing" part of the disclosure is submitted according to item 1) a) or b) above, Applicant must also provide: 
A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter; 
If the "Sequence Listing" part of the disclosure is submitted according to item 1) b), c), or d) above, Applicant must also provide: 
A CRF; and
Statement according to item 2) b) or c) above. 
If applicant desires the CRF in this application to be identical with the CRF of another application on file in the U.S. Patent and Trademark Office, such request in accordance with 37 CFR 1.821(e) may be submitted in lieu of a new CRF (form PTO/SB/93 may be used for this purpose).
Specification
The disclosure is objected to because of the following informalities: The disclosure is objected to for failing the comply with 37 CFR 1.821 (d) which requires reference made to an . Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for reducing a microbial infection in a subject in need thereof , does not reasonably provide enablement for the full scope of treating and preventing a microbial infection in a subject in need thereof as presently claimed.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
The test for enablement is whether one skilled in the art could make and use the claimed invention from the disclosures in the application coupled with information known in the art without undue experimentation (United States v. Telectronics, Inc., 8 USPQ2d (Fed. Cir. 1988). Whether undue experimentation is required is not based upon a single factor, but rather is a conclusion reached by weighing many factors (see Ex parte Forman, 230 USPQ 546 (Bd. Pat. In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988). These factors include, but are not limited to the following:1) The breadth of the claims; 2) The nature of the invention; 3) The state of the prior art; 4) The level of skill in the art; 5) The level of predictability in the art; 6) The amount of direction provided by the inventor; 7) The presence or absence of working examples; and 8) The quantity of experimentation necessary to make or use the invention based on the content of the disclosure.
The relevant factors based on the comparison of the disclosure, the claims, and the state of the prior art in the assessment of undue experimentation are addressed below.
The breadth of the claims: The breadth of the claims is broad encompassing curing, preventing and reducing a microbial infection in a subject using a genus of peptides that exhibit antimicrobial activity. The specification defines the terms "treat," "treating," and similar words shall mean stabilizing, reducing the symptoms of, preventing the occurrence of, or curing a medical condition. See paragraph [00118].
The nature of the invention: The nature of the invention addresses the use of peptides with antimicrobial activity to prevent, cure, reduce or inhibit a microbial infection in a subject. In order to cure and prevent a microbial infection, the skill artisan would need to eliminate all causes of the microbial infection with the use of the claimed peptides. Unless all causes are known at the time of administration, the skill artisan would be unable to cure or prevent a microbial infection in a subject as presently claimed. In other wrods, for the claimed invention to be fully enabled, the skilled artisan would have to accept that the administration of the claimed peptides cure all microbial infections as well as prevent all incidences of microbial infections with a reasonable guarantee that the incidence of developing a microbial infection is 0%. 
The predictability and state of the prior art: The prior art does not show that antimicrobial peptides can prevent or cure an antimicrobial infection in a subject. The prior art shows antimicrobial peptides can kill antibiotic resistant bacteria in infections or biofilms with 99.9% lethality (see e.g., Jaynes US 2016/0296594 A1; Examples 1, 2, and 6; Figure 2), but does not show the peptides can cure a microbial infection or 100% prevent a microbial infection. Thus, the full scope of treatment and prevention of a microbial infection is highly unpredictable given that the peptides do not prevent a microbial infection 100% efficacy as shown in the prior art.
The amount of direction provide by the inventors and the existence of working examples: Applicants provide no working examples for practicing the full scope of the claimed invention. Applicants do not show that the administration of the claimed genus of antimicrobial peptides results in curing and preventing a microbial infection. Applicants show the administration of antimicrobial peptides can reduce biofilm formation as well microbial infections (see e.g., Figure 3A-8B).
The quantity of experimentation needed to make or use the invention based on the content of the disclosure content of the disclosure: The skill artisan would incur an extreme amount of time and experimentation to make and use the full scope of the claimed invention, given the high degree of unpredictability with regard to the full scope of treating and preventing microbial infection and the lack of evidence that the claimed antimicrobial peptides can 100% prevent and cure a microbial infection.
Given the analysis of the factors that have been determined as critical in determining whether a claimed invention is enabled, the full scope of treating and preventing a microbial infection cannot be considered enabled and it is concluded that the skilled artisan would have . 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1, 2 and 11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural product without significantly more.  The claims recite naturally occurring peptides which are not markedly different from the naturally occurring counterpart because it conveys the same structural and functional characteristics.  This judicial exception is not integrated into a practical application for the reasons set forth below.
The claimed invention is directed to an antimicrobial peptide that encompasses naturally occurring antimicrobial peptides. For example, the naturally occurring antimicrobial peptides called tachyplesins isolated from horseshoe crabs are encompassed by embodiments that fall within the claimed invention. The naturally occurring antimicrobial peptides Tachyplesin I, Tachyplesin II and Tachyplesin III have 80% sequence identity to SEQ ID NOs: 10, 11 and/or comprise five or less amino acids substitutions that are conservative amino acid substitutions according to the instant Table 3 as claimed (see the sequences RWCFRVCYRGFCYRKCR and KWCFRVCYRGICYRKCR in Figure 2 of Muta et al.1). Similarly, the antimicrobial peptide, 2). The claims do not add anything in addition to the natural product as described above. In summary, the claims as a whole do not amount to significantly more than each “product of nature” by itself. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Therefore, claims 1, 2 and 11 do not quality as eligible subject matter.
Claims 13-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural product without significantly more. The claims recite a pharmaceutical composition comprising naturally occurring peptides and a pharmaceutically acceptable carrier which are not markedly different from the naturally occurring counterparts because it conveys the same structural and functional characteristics.  This judicial exception is not integrated into a practical application for the reasons set forth below.
The claimed invention is directed to a pharmaceutical composition comprising an antimicrobial peptide and a pharmaceutically acceptable carrier that encompasses naturally occurring antimicrobial peptides and naturally occurring pharmaceutically acceptable carriers.  The naturally occurring antimicrobial peptides called tachyplesins isolated from horseshoe crabs are encompassed by embodiments that fall within the claimed invention. The naturally occurring antimicrobial peptides Tachyplesin I, Tachyplesin II and Tachyplesin III have 80% sequence identity to SEQ ID NOs: 10, 11 and/or comprise five or less amino acids substitutions that are conservative amino acid substitutions according to the instant Table 3 as claimed (see the sequences RWCFRVCYRGFCYRKCR and KWCFRVCYRGICYRKCR in Figure 2 of Muta 3). Similarly, the antimicrobial peptide, protegrin-1, from the Sus sp., having the amino acid sequence RGVCVCFRRRCYCLRGGR is the same sequence as present SEQ ID NO: 14; a sequence that at least 80% sequence identity with SEQ ID NO: 14 and a sequence that has at least 90% sequence identity with SEQ ID NO: 14 (see Yount et al.4). Therefore, under the broadest reasonable interpretation of the claims, the naturally occurring antimicrobial peptides are mixed with a pharmaceutical carrier such as water and/or another bioactive agent such as another naturally occurring antimicrobial peptide (r.e., present claims 18-19). Thus, for at least two embodiments within the BRI are an antimicrobial peptide and water and two antimicrobial peptides and water. The claim does not add anything in addition to the natural product as described above. Water is an acceptable pharmaceutical carrier and mixing the peptide(s) with a carrier such as water does not markedly change the characteristics of either component, because each component continues to have the same properties in the mixture as it had alone. In summary, the claims as a whole do not amount to significantly more than each “product of nature” by itself.  Therefore, claims 13-19 do not quality as eligible subject matter. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 13 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jaynes (US 7,803,755 B2; September 28, 2010).
Regarding present claims 1 and 2, Jaynes discloses antimicrobial peptides that comprise the amino acid sequence FAFAFKAFKKAFKKFKKAFKKAF (a peptide comprising a sequence of five amino acid substitutions relative to instant SEQ ID NO: 3 wherein the substitutions consist of substitution of a cation amino acid of the sequence with an alternative cationic amino acid residues (K for O indicated in bold)). See SEQ ID NOs: 17, 20 and 25; reference claims 5-8; and Table 1.
Regarding present claims 13 and 14, Jaynes discloses a topical solution comprising antimicrobial peptides and water (pharmaceutically acceptable carrier). See SEQ ID NOs: 17, 20 and 25; reference claims 5-8; and Table 1.
Therefore, the disclosures of Jaynes anticipate the claimed invention.

Claims 1, 2, 11, 13-16 and 18-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jaynes et al. (US 2016/0296594 A1; published Oct. 13, 2016).
	Regarding present claims 1 and 2, Jaynes et al. disclose the antimicrobial peptide RP-443 wherein the peptide comprises the amino acid sequence FAFAFOAFOOAFOOFOOAFOOAF (an antimicrobial peptide comprising a sequence having 83% (at least 80%) sequence identity to instant SEQ ID NO: 3; an antimicrobial peptide OAOLGGCLGOFCGGIOAOLOF (an antimicrobial peptide comprising a sequence having 83.3% (at least 80%) sequence identity to instant SEQ ID NO: 17; an antimicrobial peptide comprising a sequence that is 92.3% (at least 90%) sequence identity to instant SEQ ID NO: 16; a sequence having at least 100% sequence identity with SEQ ID NO: 15; an antimicrobial peptide comprising a sequence four amino acid substitutions relative to instant SEQ ID NO: 17 wherein the amino acid substitutions are K for O (indicated in bold herein)see e.g., Table 2, SEQ ID NO: 27; para. [0064]). 
	Regarding present claim 11, Jaynes et al. disclose the antimicrobial peptide FOIOAOLGGCLGOFCGGIOAOLOF (an antimicrobial peptide comprising a sequence that is 92.3% (at least 90% sequence identity to instant SEQ ID NO: 16; a sequence having at least 100% sequence identity with SEQ ID NO: 15) (see Table 2;SEQ ID NO: 27; para. [0064]).  
	Regarding present claims 13-16, Jaynes et al. disclose compositions comprising the antimicrobial peptides selected from Table 2 and a pharmaceutically acceptable carrier wherein Table 2 discloses the antimicrobial peptides RP-443 and RP-504 therein (see para. [0054]; Table 2; reference claims 17-24). Jaynes et al. teach the compositions for oral delivery include an enteric coating to ensure that the antimicrobial peptide container therein reaches the intestine and beyond (see para. [0054]; reference claim 19). Jaynes et al. teach the compositions formulated for topical delivery can be suspended in a gel (gel suspension), a cream or infused into a bandage (see para. [0054]; reference claim 20).

Regarding present claim 20, Jaynes et al. teach the compositions is formulated to be coated on the surface of indwelling (implantable) medical devices (see para. [0054]; reference claims 23 and 24).
Regarding present claims 25-24, Jaynes et al. teach a method of treating or preventing a microbial infection in a subject in need thereof comprising administering a pharmaceutical compositions comprising SEQ ID NO: 22 to a subject wherein the subject is a human, domesticated animal, a farm animal and a zoo animal, wherein the composition is administered orally, parenterally, topically or by applying the composition to a surface of a medical device prior to inserting the medical device into the subject (see reference claims 25-28; paras.[0055-0057]).
Therefore, the disclosures of Jaynes et al. anticipate the presently claimed invention.

Claims 1, 2, 11, 13, 14 and 16-19 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yount et al. (US 8,569,230 B2; 2013).
Regarding present claims 1, 2 and 11, Yount et al. disclose the peptide having the amino acid sequence RGVCVCFRRRCYCLRGGR (present SEQ ID NO: 14; a sequence having at least 80% sequence identity with SEQ ID NO: 14; a sequence having 100% sequence identity, i.e., at least 90% sequence identity with SEQ ID NO: 14) and peptide having the amino acid sequence RCRRYCIGRYCVRFCWK (present SEQ ID NO:9; a sequence having at least 80% 
Regarding present claim 13, Yount et al. teach the peptides can be formulated into compositions in pharmaceutically acceptable carriers for administration to individuals (see col. 19, lines 38-54; col. 21, lines 10-27).
Regarding present claim 14, Yount et al. teach the compositions can be formulation for oral administration, topical administration, parenteral administration and intrapulomary (using powdered drug, or an aerosolized or nebulized drug solution; i.e., inhalation) (see col. 21, lines 10-27; see col. 19, lines 38-65).
Regarding present claim 16, Yount et al. teach topical routes include administration in the form of rinses, washes, salves, creams, jellies, drops or ointments (see col. 21, lines 23-27).
Regarding present claim 17, Yount et al. teach the compositions can be formulation for intrapulomary administration using powdered drug, or an aerosolized or nebulized drug solution; (i.e., inhalation) (see col. 21, lines 21-23).
Regarding present claims 18 and 19, Yount et al. teach the peptides can be combined with known antifungal agents or antimicrobial agents (bioactive agent) (see col. 22, lines 60-62; col. 23, lines 22-25).
Therefore, the disclosures of Yount et al. anticipate the presently claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Muta et al. (“Tachyplesins Isolated from Hemocytes of Southeast Asian Horseshoe Crabs (Carcinoscorpis rotundicauda and Tachypleus gigas): Identification of a New Tachyplesin, Tachyplesin III, and a Processing Intermediate of Its Precursor”, J. Biochem., 1990, 261-266).
RVCYRGFCYRKCR and KWCFRVCYRGICYRKCR (see Figure 2). The peptides are peptides have at least 80% sequence identity to present SEQ ID NO. 11 and the peptides taught by Muta et al. have five amino acid substitutions relative to the sequence in present SEQ ID NO: 11 wherein the five amino acids substitutions (indicated in bold above) are conservative amino acid substitutions according the instant Table 3. 
Therefore, the disclosures of Muta et al. anticipate the presently claimed invention.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2 and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of copending Application No. 16/000,709 (reference application). 
Regarding present claims 1, 2 and 11, claim 16 of copending Application No. 16/000,709 disclose the antimicrobial peptide RP-504 (SEQ ID NO: 27) wherein the peptide comprises the amino acid sequence FOIOAOLGGCLGOFCGGIOAOLOF (an antimicrobial peptide comprising a sequence having 83.3% (at least 80%) sequence identity to instant SEQ ID NO: 17; an antimicrobial peptide comprising a sequence that is 92.3% (at least 90%;) sequence identity to instant SEQ ID NO: 16; a sequence having at least 100% sequence identity with SEQ ID NO: 15; an antimicrobial peptide comprising a sequence four amino acid substitutions relative to instant SEQ ID NO: 17 wherein the amino acid substitutions are K for O (indicated in bold)). Although the claims at issue are not identical, they are not patentably distinct from each other. 
Claims 1, 2, 11, 13-16, 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 9, 13-21 and 32-36 of U.S. Patent No. 10,017,542 B2. 
Regarding claims 1, 2, and 11, claims 1, 5, 9, and 13 of U.S. Patent No. 10,017,542 B2 are directed to an antimicrobial peptide comprises the amino acid sequence of SEQ ID NO: 27 (an antimicrobial peptide comprising a sequence having 83.3% (at least 80%) sequence identity to instant SEQ ID NO: 17; an antimicrobial peptide comprising a sequence that is 92.3% (at least 90%;) sequence identity to instant SEQ ID NO: 16; a sequence having at least 100% sequence identity with SEQ ID NO: 15; an antimicrobial peptide comprising a sequence four amino acid substitutions relative to instant SEQ ID NO: 17 wherein the amino acid substitutions are K for O (indicated in bold). 
Regarding claims 13-16 and 18-20, claims 14-21 and 32-36 of U.S. Patent No. 10,017,542 B2 are directed to a pharmaceutical composition comprising an antimicrobial peptide comprises the amino acid sequence of SEQ ID NO: 27 (an antimicrobial peptide comprising a sequence having 83.3% (at least 80%) sequence identity to instant SEQ ID NO: 17; an antimicrobial peptide comprising a sequence that is 92.3% (at least 90%;) sequence identity to instant SEQ ID NO: 16; a sequence having at least 100% sequence identity with SEQ ID NO: 15; an antimicrobial peptide comprising a sequence four amino acid substitutions relative to instant SEQ ID NO: 17 wherein the amino acid substitutions are K for O (indicated in bold) and a pharmaceutically acceptable carrier wherein the composition is formulated for oral 
Although the claims at issue are not identical, they are not patentably distinct from each other.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,548,944.
Regarding claims 1-12, claims 1-12 of U.S. Patent No.10,548,944 discloses an antimicrobial peptide, comprising: a) a peptide sequence selected from: FIOKFAKOFKOFIOKFAKFAFAF(RP551) (SEQ ID NO: 2); FAFAFKAFKKAFKOFOOAFOOAF(RP552) (SEQ ID NO: 3); FOIKARFOVRARLOLKI(RP553) (SEQ ID NO: 4); FRLKIKARLKVKIRFKL(RP554) (SEQ ID NO: 5); FOLOAOIOVOLOAOIOL(RP555) (SEQ ID NO: 6); FOLOAOIKVKLOAOIOL(RP556) (SEQ ID NO: 7); RFCWKVCYKGICFKKCK(RP557) (SEQ ID NO: 8); OWCFOVCYOGICYOOCO(RP559) (SEQ ID NO: 10); OFCWOVCYOGICFOOCO(RP561) (SEQ ID NO: 12); OCOOFCIGOYCVOWCFO(RP562) (SEQ ID NO: 13); FOIOAOLOGGCLGOFCGGOIOAOLOF(RP565) (SEQ ID NO: 16); FOIKAOLGGCLGKFCGGIKAOLKF(RP566) (SEQ ID NO: 17); and FOIKAOLKGGCLGKFCGGKIKAOLKF(RP567) (SEQ ID NO: 18). 
Regarding claim 3, claim 2 of U.S. Patent No.10,548,944 discloses the peptide comprises the sequence RFCWKVCYKGICFKKCK (RP557) (SEQ ID NO: 8). 
Regarding claim 4, claim 3 of U.S. Patent No.10,548,944 discloses the peptide comprises the sequence FOLOAOIOVOLOAOIOL (RP555) (SEQ ID NO: 6). 

Regarding claim 8, claim 5 of U.S. Patent No.10,548,944 discloses the peptide comprises the sequence FAFAFKAFKKAFKOFOOAFOOAF (RP552) (SEQ ID NO: 3). 
Regarding claim 9, claim 6 of U.S. Patent No.10,548,944 discloses the peptide comprises the sequence FOIKARFOVRARLOLKI (RP553) (SEQ ID NO: 4). 
Regarding claim 10, claim 7 of U.S. Patent No.10,548,944 discloses the peptide comprises the sequence FOLOAOIKVKLOAOIOL (RP556) (SEQ ID NO: 7). 
Regarding claims 1-4, 7 and  9-12, claim 13 of U.S. Patent No.10,548,944 discloses an antimicrobial peptide comprising: a) a peptide sequence selected from SEQ ID NO: 2,4-8, 10, 12, 13 and 18; or b) a sequence having five or less amino acid substitutions relative to the sequence defined in a), wherein the five or less amino acid substitutions consist of substitution of a cationic amino acid of the sequence with an alternative cationic amino acid residue; or c) a peptide sequence having at least 90% sequence identity with a sequence selected from SEQ ID NO: 2, 4-8, 10, 12, 13 and 18. 
Regarding claims 1, 2, 5, 11, and 12, claim 14 of U.S. Patent No.10,548,944 discloses an antimicrobial peptide of claim 13, comprising a peptide sequence selected from: RFCWKVCYKGICFKKCK(RP557) (SEQ ID NO: 8); OFCWOVCYOGICFOOCO(RP561) (SEQ ID NO: 12); and OWCFOVCYOGICYOOCO(RP559) (SEQ ID NO: 10). 
Regarding claims 1, 2, 5, 11, and 12, claim 15of U.S. Patent No.10,548,944 discloses an antimicrobial peptide, comprising the sequence RWCFKVCYKGICYKKCK (RP560) (SEQ ID NO: 11). 

Regarding claim 14, claim 17 of U.S. Patent No.10,548,944 discloses the pharmaceutical composition of claim 16, wherein the composition is formulated for oral administration, parenteral administration, inhalation administration, intra-tumoral administration, subcutaneous administration, intraperitoneal administration, systemic or topical administration. 
Regarding claim 15, claim 18 of U.S. Patent No.10,548,944 discloses the pharmaceutical composition is formulated for oral administration and further comprises an enteric coating. 
Regarding claim 16, claim 19 of U.S. Patent No.10,548,944 discloses the pharmaceutical composition is formulated for topical delivery in a form selected from a gel suspension, a cream, microneedle, and infused into a bandage or topical patch. 
Regarding claim 17, claim 20 of U.S. Patent No.10,548,944 discloses the pharmaceutical composition is formulated for inhalation. 
Regarding claim 18, claim 21of U.S. Patent No.10,548,944 discloses the pharmaceutical compodition further comprising an additional bioactive agent. 
Regarding claim 19 claim 22 of U.S. Patent No.10,548,944 discloses the pharmaceutical the additional bioactive agent is selected from an antimicrobial agent, an anti-inflammatory drug, an anti-nausea drug, an anti-pain medication, and combinations thereof. 
Regarding claim 20, claim 23 of U.S. Patent No.10,548,944 discloses the pharmaceutical composition is formulated to be coated on the surface of an implantable medical device. 
Although the claims at issue are not identical, they are not patentably distinct from each other.
Conclusion
No claim is allowed.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lianko G Garyu whose telephone number is (571)270-7367.  The examiner can normally be reached on Monday through Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Lianko G. Garyu, Ph.D.
Primary Examiner
Art Unit 1658






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Muta et al., “Tachyplesins Isolated from Hemocytes of Southeast Asian Horseshoe Crabs (Carcinoscorpis rotundicauda and Tachypleus gigas): Identification of a New Tachyplesin, Tachyplesin III, and a Processing Intermediate of Its Precursor”, J. Biochem., 1990, 261-266
        2  Yount et al. ,US 8,569,230 B2; 2013
        3 Muta et al., “Tachyplesins Isolated from Hemocytes of Southeast Asian Horseshoe Crabs (Carcinoscorpis rotundicauda and Tachypleus gigas): Identification of a New Tachyplesin, Tachyplesin III, and a Processing Intermediate of Its Precursor”, J. Biochem., 1990, 261-266
        4 by Yount et al. ,US 8,569,230 B2; 2013